Citation Nr: 0122380	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from July 
13, 1981, to October 6, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The RO denied the appellant's 
request to reopen a previously denied claim of entitlement to 
service connection for an acquired psychiatric disability.  


FINDINGS OF FACT

1.  By an August 1997 determination, an application to reopen 
a claim of service connection for an acquired psychiatric 
disability was denied by the RO.  The appellant filed a 
notice of disagreement with that decision, but he did not 
perfect an appeal.

2.  Evidence received since the August 1997 denial, which was 
not previously before the RO, bears directly and 
substantially upon the appellant's claim of service 
connection for a psychiatric disability, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the underlying claim.

3.  The appellant's currently diagnosed schizophrenia likely 
began when he was on active duty for training in 1981.  



CONCLUSIONS OF LAW

1.  An August 1997 RO denial of an application to reopen a 
previously denied claim of service connection for psychiatric 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received sufficient to 
reopen a previously denied claim of service connection for an 
acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  Service connection for schizophrenia is warranted.  
38 U.S.C.A. §§ 101(22), (24), 1131, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.6, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by an August 1997 RO determination, an 
application to reopen a previously denied claim of service 
connection for an acquired psychiatric disability was denied.  
The appellant filed a notice of disagreement with the August 
1997 decision and a statement of the case was promptly issued 
by the RO, but the appellant did not perfect an appeal.  
Because the appellant did not appeal the August 1997 denial, 
that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  

A previously denied claim can only be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a).  The appellant's application to reopen 
his claim of service connection for an acquired psychiatric 
disability was received in June 1999, and evidence has been 
received in support of his application.  

The evidence of record at the time of the August 1997 
determination consisted primarily of the appellant's service 
medical records (SMRs) and service personnel records.  In 
sum, these records showed that the appellant was discharged 
from service because of an adjustment disorder with mixed 
disturbance of emotion and conduct, which caused behavioral 
problems that rendered him incapable of coping with the 
emotional stress of military training.  A September 1981 
psychiatric evaluation certificate explains that "[t]here is 
no psychiatric disease, disorder, or defect which warranted 
disposition through medical channels."  

The relevant evidence added to the record since the August 
1997 rating decision includes the following:  the appellant's 
variously dated written statements and July 2001 hearing 
testimony contending that his current psychiatric disability 
is related to problems that first began during active duty 
for training in 1981; documentation from the Social Security 
Administration showing that the appellant receives disability 
benefits for his psychiatric disability; and private medical 
records showing that the appellant has been treated for 
mental illness since December 1982 and that he is currently 
diagnosed with schizophrenia.  

Of particular interest are the private medical records.  A 
March 1999 letter from Hareendra G. Adhvaryu, M.D., notes 
that the appellant has been receiving treatment for chronic 
paranoid schizophrenia since October 1997.  Dr. Adhvaryu 
states that: 

[The appellant] brought some papers 
related to his discharge from service.  
After reviewing those papers, my initial 
impression is that this [appellant] has 
suffered from Schizophrenic illness since 
his early 20's.  [The appellant] at 
present is receiving treatment on a 
fairly regular basis.  I have noted that 
[the appellant], while in service was 
initially treated with a diagnosis of 
adjustment disorder.  It in my impression 
that probably at that time [the 
appellant] was suffering from 
Schizophrenic illness.  

Additionally, a September 2000 letter from Dr. Adhvaryu 
explains that the appellant "is being treated with a 
diagnosis of schizophrenia, chronic.  His history of mental 
illness began at the approximate age of 18 when patient was 
in the National Guard."  There is also a February 2001 note 
from Farid Sabet, M.D., which indicates that the appellant 
"has been treated for schizoaffective disorder - he was 
first evaluated and diagnosed at age 19.  He remains 
compliant with his treatment - he was first assessed while 
serving in the army."  

The Board notes that the private medical evidence submitted 
since the August 1997 rating decision is new and material 
because it was not previously before the RO, it bears 
directly and substantially on the issue at hand, it is 
neither cumulative nor redundant, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the underlying claim of service connection.  In 
short, it tends to prove points not previously shown about 
the onset of schizophrenia.  Therefore, the appellant's claim 
of entitlement to service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Turning to the question of whether service connection for an 
acquired psychiatric disability is warranted, the Board 
observes that applicable law provides that service connection 
will be granted if it is shown that the appellant suffers 
from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  That an injury occurred in service is 
not enough; there must also be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, a 
personality disorder is not a disease for compensation 
purposes.  38 C.F.R. §§ 3.303, 4.127.

After review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that, 
with resolution of reasonable doubt in the appellant's favor, 
service connection for schizophrenia is warranted.  The SMRs 
reveal that the appellant was discharged for a personality 
disorder rather than a psychiatric disorder.  Indeed, the 
medical professionals who evaluated the appellant's mental 
status during service specifically found that the appellant 
suffered from "no psychiatric disease, disorder, or defect 
which warranted disposition through medical channels."  
However, the Board notes that since December 1982--just over 
a year after the appellant was discharged from service--the 
medical evidence shows that he was consistently diagnosed 
with schizophrenia.  Moreover, several items of evidence link 
his currently diagnosed schizophrenia to service.  The most 
significant of these is a letter from Dr. Adhvaryu, in which 
he indicates that he had reviewed the appellant's SMRs and 
opined that the adjustment disorder identified in service was 
probably the onset or initial manifestation of the 
appellant's schizophrenic illness.  The Board gives 
substantial weight to such an opinion because it was made 
with the advantage of a retrospective view of the appellant's 
illness and of the salient evidence, namely his SMRs.  All in 
all, the Board concludes that such evidence causes the 
evidence for and against the claim of service connection to 
be in relative equipoise.

As there is an approximate balance of positive and negative 
evidence, the Board concludes the appellant should be 
afforded the benefit of the doubt and awarded service 
connection for schizophrenia.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001). 

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  VA has since 
issued regulations consistent with the enactment of this law.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and enhanced the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308312-13 (1991).  Although this 
change in the law occurred during the pendency of this 
appeal, because the Board has granted the appellant the full 
benefit sought, this matter need not be remanded to the RO 
for additional development consistent with the Veterans 
Claims Assistance Act of 2000.  


ORDER

Service connection for schizophrenia is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



